COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
                                                                     No. 08-19-00189-CR
 ALEX CENICEROS,                                  §
                                                                       Appeal from the
                           APPELLANT,             §
                                                                    171st District Court of
 V.                                               §
                                                                  of El Paso County, Texas
 THE STATE OF TEXAS,                              §
                                                                     (TC# 20170D03795)
                            APPELLEE.,            §


                                  MEMORANDUM OPINION

       Alex Ceniceros is attempting to appeal his convictions of manslaughter (Count I), accident

involving death (Count II), and tampering with physical evidence (Count III). Finding that

Appellant did not timely file his notice of appeal, we dismiss the appeal for lack of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In a criminal case, a defendant’s notice of appeal is

due within thirty days after the sentence is imposed in open court or the trial court enters an

appealable order. See TEX.R.APP.P. 26.2(a)(1). The judgments reflect that the trial court imposed

sentence for Counts I, II, and III on June 11, 2019. Consequently, the notice of appeal was due to

be filed no later than July 11, 2019. Although Appellant filed his notice of appeal on July 12,

2019, which is within fifteen days of the filing deadline, he did not file an extension motion. See
TEX.R.APP.P. 26.3 (a court of appeals may extend the time to file the notice of appeal if, within 15

days after the deadline for filing the notice of appeal, the party files in the trial court the notice of

appeal, and files in the appellate court a motion complying with Rule 10.5(b)). On July 15, 2019,

the Clerk of the Court sent notice that the notice of appeal had not been timely filed, but Appellant

did not submit an extension motion or otherwise respond to the Court’s inquiry. In the absence of

a timely filed notice of appeal, a court of appeals does not have jurisdiction to address the merits

of the appeal in a criminal case and can take no action other than to dismiss the appeal for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998). Accordingly, we

dismiss the appeal for lack of jurisdiction.



August 7,2019
                                                YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  -2-